Citation Nr: 1741315	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  17-39 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for diabetes mellitus.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for diabetic nephropathy (previously claimed as kidney condition, now claimed as hematuria and albumin in blood).  

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for diabetic osteoarthropathy of the right ankle (also claimed as residual of sprained right ankle).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1956 to July 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for diabetes mellitus, diabetic nephropathy, and diabetic osteoarthropathy of the right ankle was denied by the RO in an unappealed November 2008 rating decision.  

2.  Evidence received since the November 2008 RO decision denying service connection for diabetes mellitus does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  

3.  Evidence received since the November 2008 RO decision denying service connection for diabetic nephropathy does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  

4.  Evidence received since the November 2008 RO decision denying service connection for diabetic osteoarthropathy of the right ankle does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 2008 rating decision denying service connection is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  

3.  New and material evidence has not been received to reopen the claim for service connection for diabetic nephropathy.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  

4.  New and material evidence has not been received to reopen the claim for service connection for diabetic osteoarthropathy of the right ankle.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notice requirements have been satisfied by letters in August 2008 and September 2013.  

With respect to VA's duty to assist, the Board also finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
 § 3.159 (2016).  VA has assisted in obtaining identified treatment records.  

II.  New and material evidence to reopen claims

In a November 2008 rating decision, the RO denied service connection for diabetes mellitus, diabetic nephropathy, and diabetic osteoarthropathy of the right ankle.  The Veteran did not appeal that decision.  In January 2014, the RO denied reopening these three claims based on a lack of new and material evidence.  In an October 2015 decision, the RO again denied reopening these claims based on a lack of new and material evidence.  New and material evidence is still required to reopen the previously denied claims of entitlement to service connection for diabetes mellitus, diabetic nephropathy, and diabetic osteoarthropathy of the right ankle.  Therefore, the November 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2008).  

In reviewing the November 2008 decision, the Board has determined that a new and material evidence analysis is proper for the diabetes mellitus, diabetic nephropathy, and diabetic osteoarthropathy of the right ankle issues on appeal, as they were clearly adjudicated by the November 2008 decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

In the most recent Statement of the Case (SOC) in May 2017, the AOJ denied reopening the Veteran's claim for diabetes mellitus, diabetic nephropathy, and diabetic osteoarthropathy of the right ankle.  Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the diabetes mellitus, diabetic nephropathy, and diabetic osteoarthropathy of the right ankle issues before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has not been received since the final November 2008 rating decision.  Specifically records including, but not limited to, medical treatment records from private physicians, as well as recent VA treatment records from VA CT Healthcare System, reveal evidence that may be new, as in not previously submitted, but is not material.  This new evidence was cumulative and redundant, as these records still showed no nexus between the Veteran's active service and his diagnosed conditions of diabetes mellitus, diabetic nephropathy, and diabetic osteoarthropathy of the right ankle.  

In the November 2008 rating decision, the RO explained that with respect to the Veteran's diabetes mellitus, there was no indication in his service treatment records (STRs) that he had treatment for diabetes mellitus and that this condition was first discovered about 10 years after separation from active duty.  The evidence presented at the time of the rating decision in November 2008 did not show a nexus between the Veteran's diabetes mellitus and the Veteran's active service, as such the claim was denied.  The new evidence presented since that rating decision shows ongoing treatment for diabetes mellitus; however, there is still no competent evidence to include no medical opinions linking the Veteran's diabetes mellitus is related to his active service.  

With respect to the Veteran's diabetic nephropathy, the November 2008 rating decision explained that while the Veteran's STRs show treatment for albuminuria and hematuria at the time of separation in 1960, the STRs also show complete recovery from that condition.  The medical evidence of record submitted prior to the November 2008 rating decision, as well as since that final decision, does not contain medical opinions or other competent evidence linking the current kidney conditions, claimed as diabetic nephropathy, with the Veteran's active service.  Although the kidney conditions can be linked to the Veteran's diabetes mellitus, as that is not a service-connected condition, there is no viable claim for diabetic nephropathy as a secondary condition.  

As for the Veteran's right ankle condition, claimed as diabetic osteoarthropathy of the right ankle, the Veteran's STRs do show that the Veteran had a right ankle sprain during service in September 1958, but that symptoms related to that sprain had subsided by the time of separation from active service.  Post-service, the records related to right ankle disability show treatment for Charcot deformity of the right ankle, a condition related to the Veteran's diabetes mellitus.  The medical evidence of record submitted prior to the November 2008 rating decision, as well as since that final decision, does not contain any medical opinion or other competent evidences linking the current diabetic osteoarthropathy of the right ankle with the Veteran's active service.  Although the right ankle condition can be linked to the Veteran's diabetes mellitus, as that is not a service-connected condition, there is no viable claim for diabetic osteoarthropathy of the right ankle as a secondary condition.  

The Board finds that the additional medical evidence of record does not constitute new and material evidence to reopen the claims for diabetes mellitus, diabetic nephropathy, and diabetic osteoarthropathy of the right ankle.  In short, this evidence, if presumed credible, still does not relate to an unestablished fact necessary to substantiate the diabetes mellitus, diabetic nephropathy, and diabetic osteoarthropathy of the right ankle claims, i.e. whether the Veteran's active service is connected to the Veteran's currently diagnosed disabilities of diabetes mellitus, diabetic nephropathy, and diabetic osteoarthropathy of the right ankle, and does not raise a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied diabetes mellitus, diabetic nephropathy, and diabetic osteoarthropathy of the right ankle claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

To the extent that the Veteran has continued to allege that his claimed disabilities are related to service.  Such contentions were previously of record at the time of the November 2008 rating decision.  Moreover, lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Given that new and material evidence has not been submitted, the Board will not adjudicate the underlying claim for diabetes mellitus, diabetic nephropathy, and diabetic osteoarthropathy of the right ankle.  


ORDER

The petition to reopen the claim for entitlement to service connection for diabetes mellitus based upon the submission of new and material evidence is denied.  

The petition to reopen the claim for entitlement to service connection for diabetic nephropathy based upon the submission of new and material evidence is denied.  

The petition to reopen the claim for entitlement to service connection for diabetic osteoarthropathy of the right ankle based upon the submission of new and material evidence is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


